Title: Editorial Note on Franklin’s Accounts, 1776
From: 
To: 


Franklin, when he arrived in France, began to keep accounts even before he began to write letters. His first entries are dated December 3, the day he set foot ashore; they show how much money he had on hand and what he paid for the boat from the Reprisal to Auray. These humdrum details started a collection that grew and grew over the years. The financial records of the commission throw a great deal of light on how it functioned, but they are bewildering in their variety and dismaying in their bulk. They touch on everything from the funding of the war to the small details of housekeeping at Passy, and are so voluminous, and often so repetitive, that a detailed treatment of each is more likely to confuse than enlighten. Many of them are Franklin documents, however, and clearly within our rubric. We limit ourselves here to discussing their general character, and to noticing those that bear on the period of this volume; future editorial notes will notice others that bear only on later periods. We use relevant information to annotate our documents and, where the information is important but not specifically relevant, summarize it briefly in these editorial notes. They deal only with accounts that directly involve Franklin: those that he kept himself, that others kept for him or jointly with him, and that European bankers and businessmen kept of their transactions with him and his colleagues. Those that do not directly involve him, such as Silas Deane’s or Beaumarchais’ in the present period, we use in annotation where needed but do not discuss further.
Only some of the accounts that deal with any given period were drawn up at the time, by Franklin and his entourage or by the commissioners’ business associates. Others were compiled years later, for submission to Congress or by committees or agents of that body after it began to keep a close eye on the activities of its emissaries abroad. These official accounts derive from earlier ones, of which most survive but a few apparently do not, and are colored by the later setting. They rearrange some items and omit others, presumably those for expenses that either an auditor would not allow or that had already been paid; what Franklin submitted for his settlement with Congress, furthermore, must have been influenced by the accusations and partisan bickering, particularly in 1779, over the commissioners’ financial dealings. This later record, in other words, contains much the same material as the earlier but deals with it differently. We take notice here or in subsequent volumes of all accounts we have located, no matter when they were composed, that are relevant to the period of the volume.
The commission engendered controversy long before 1779. Arthur Lee was quick to convince himself that his two colleagues, for reasons of their own, were excluding him from their transactions, in which they were using public funds extravagantly and irresponsibly. “A thousand times have I desired that the public accounts might from time to time be made up, to which I have as constantly received evasive or affrontive answers.” When John Adams arrived in Paris in 1778 to succeed Silas Deane, he was appalled by the state of those accounts. Business had been conducted so unmethodically, he concluded, that “it was utterly impossible to acquire any clear Idea of our Affairs.” He laid much of the blame on Franklin, in part for high living and in greater part for bad bookkeeping, and the latter charge is important to any consideration of the commission’s finances.
In 1781 Temple Franklin, who had been laboring for years over the accounts, pointed out areas in which they had been scrupulously kept. In specific instances this was true, but in general the extant bookkeeping is chaotic. During Franklin’s years in London it had been excellent, but thanks only to young Jonathan Williams. His great-uncle was not well endowed with the necessary tidiness, and what little he had diminished with time. “In Truth I found myself incorrigible with respect to Order,” he admitted near the end of his mission in France, “and now I am grown old, and my Memory bad, I feel very sensibly the want of it.” He may have felt the want, but seems to have made no great effort to remedy it. During the early years of the mission Temple took care of the household expenses, Deane of most of the commercial transactions. If Franklin concerned himself in detail with such matters, little evidence survives. He apparently made one attempt, mentioned below, to have his bookkeeping organized in the same comprehensive way as in London; but the project was abandoned. And for good reason. His French mission involved incomparably more men than his English, merchants as well as fellow commissioners, and incomparably larger sums of money. To bring these transactions together into the neat and narrow compass of the London “Journal” and “Ledger” would have been a herculean task.
The descriptive list that follows includes all the extant accounts, to the best of our knowledge, that relate to the five months covered by the volume. Most are mere notations of payments and receipts, but several attempt the kind of double-entry bookkeeping found in the “Journal” and “Ledger.” The first seven on our list are Franklin’s, some his alone and some his colleagues’ as well, and the remaining three are those of merchants and businessmen with whom the commission dealt; each group is arranged in order of probable composition.
Only a few make any attempt to distinguish between public and private expenditures. The first were those for Congress, like what Franklin had laid out in London for Massachusetts; the second were salaries and expenses for the day-to-day support of the commissioners. Congress was responsible for both and eventually, after the furor over Deane’s financial conduct, tried to define them in its resolutions of August 6, 1779, which set specific salaries and subjected expenses to strict accounting and audit by a Congressional agent; later versions of Franklin’s accounts reflect these resolutions and subsequent Congressional attempts to compensate him and his colleagues. A third category of his expenses also appears from time to time, what may be called personal because Congress had no responsibility for them. He still had funds with his English bankers; although soon after his arrival in France he transferred more than £1,000 to Paris, he retained a small balance in London.

I. Waste Book, December 3, 1776, to March 10, 1779: American Philosophical Society. 10 pp.
This volume is a running record of Franklin’s disbursements, public, private, and personal (labeled “self”) jumbled together, with a brief description of each; the first page also has receipts arranged in a separate column. The entries are in both Franklin’s hand and Temple’s, and are not totaled; they are the basis for many of the later reworkings of Franklin’s accounts, described below. The old man kept a careful eye on what he might charge his son for Temple’s rearing, and an intriguing feature of the document is William’s initials by such items. These were obviously added in 1785, the only time when father and son met after 1775.
II. Fragment of a Journal and Ledger, December, 1776, to April, 1777: American Philosophical Society. 19 pp.
The first three pages resemble the London “Journal” except that the entries, which are those in the Waste Book slightly reorganized, are undated. The final sixteen pages, prefaced by an alphabetical index of individuals and firms, rearranges the material in the first three as the London “Ledger” does that in the “Journal.” Both sections are in Temple’s hand. Between the two is the bulk of the volume, which is a quite different account: personal expenses from the fall of 1785 to the spring of 1787. Franklin must have tried at the start of his mission to continue his English practice of double-entry bookkeeping, dropped the idea after four months, and used the blank pages much later for another purpose.
III. William Temple Franklin’s Accounts, January 16, 1777, to February 23, 1779: American Philosophical Society. 47 pp.
This is a running account in Temple’s hand. It opens with the receipt of 2,400 l.t. for household expenses; a few weeks later came 4,800, and the funds were periodically renewed; every so often Temple balanced expenditures against them. Between late February and mid-November, 1777, only a few minor entries appear. John Adams took charge of supervising the accounts after his arrival, and several times noted that he had verified them. William Franklin later initialed entries, as in the Waste Book, for Temple’s expenses.

IV. The Pillets’ Accounts, March 2 to August 11, 1777: University of Pennsylvania Library 41 pp.
The document is two separate manuscripts that form a single running account, by the pair who managed the Passy household. The outlays are for food, kitchen utensils, servants’ traveling expenses, small gifts to the poor, postage, etc., and are invaluable in documenting the day-to-day operation of the household and the comings and goings of its members. The size of the staff cannot be determined from such material, but a number of servants are mentioned in other accounts.
V. Franklin’s Accounts as Commissioner, December 3, 1776, to October 4, 1778: American Philosophical Society. 23 pp.
This is the most complete of four extant versions, and was presumably compiled from the other three in response to the Congressional resolutions discussed above. Most of the material in the Waste Book reappears here in a different form, except that personal expenditures are deleted. Public and private ones are made comprehensible, but are not clearly distinguished: public payments, to prisoners of war or for American propaganda, are jumbled together with payments for the household. The first section of the document is a summary of the eleven separate accounts that follow, which are Franklin’s own and those he kept jointly with Deane and Adams (Lee does not appear); all of them show the same mixture of public and private. Seven of the eleven are for money paid out, four for money received. Two of the seven are “taken from Joint-Expence Book” and two of the four “extracted from Expence Book”; these seem to be references to a book or books now lost.

VI. Thomas Barclay’s Review of Franklin’s Accounts, December 3, 1776, to June 20, 1785: Library of Congress. 29 pp.
In 1782 Congress, pursuant to its decision three years before, appointed Barclay to try to settle its accounts with its agents abroad. He examined Franklin’s, and this document was the result. It served as a model, for Barclay gave the present copy to Thomas Jefferson, as a note by Jefferson attests, to guide him in his bookkeeping while minister to France. The review is based on document V and adds little to the information contained there, but includes entries after 1778 and is differently and in many ways more logically organized. Receipts and disbursements are in opposite columns; a series of subtotals are included; and the final balance indicates 7,533 livres due to Franklin. That result did not satisfy him or the American government: Barclay, he believed, had omitted some allowable expenses, whereas the United States treasury insisted that Barclay should have provided documentation. The upshot was that a final settlement was still hanging fire when Franklin died.
VII. Franklin’s Private Accounts, December 3, 1776, to June 20, 1785: Library of Congress. 3 pp.
This three-page account in an unidentified hand is confined to personal and housekeeping expenses, and was compiled after Franklin’s return to America, probably by some one in the treasury, as part of the prolonged attempt at a settlement. The bulk of its entries are for the years from 1776 to 1778, but it contains nothing new; it is an editing of Documents V and VI. The post-1778 entries are brief, but will be useful in the annotation of later volumes.
VIII. Jacques-Barthélémy Gruel’s Account with Franklin and with the Commission, December 7, 1776, to February 8, 1777: Harvard University Library. 1 p.
A list of disbursements, in a clerical hand, that Gruel made to Franklin and his colleagues. The account distinguishes between payments on behalf of one of the commissioners and on behalf of the commission as a whole; a pencilled note indicates that 3320 l.t. were for Franklin out of a total of 4965. Gruel took a commission of one half of one percent. The final entry is Jan. 19, and a note by Gruel of Feb. 8 attests that the debt was transferred to Congress.
IX. Sollier’s Accounts, with Franklin and the Commission, January 10 to February 20 and April 4 to August 1, 1777: Harvard University Library. Two documents, 1 p. and 3 pp.
Sollier was the Parisian banker for Penet, Gruel, and Thomas Morris, and briefly for the commissioners as well. The first account begins with an undated order from Gruel to pay the commissioners 36,606 l.t. On February 26 Sollier still had 12,859 l.t. on hand, after numerous payments to Franklin and his colleagues and after taking the same commission as Gruel, one half of one percent. He returned the balance to the commissioners, but did not thereby end their relationship: the three-page account, which he sent to Arthur Lee, lists additional disbursements to them during the spring and summer. Even after August, when Ferdinand Grand became their principal banker, they continued to deal on occasion with Sollier.
X. Ferdinand Grand’s Accounts with Franklin and Deane, January 31 to June 10, 1777: American Philosophical Society. 1p.
In an unidentified clerical hand. The first entry began the commissioners’ dealing with the man who became their bulwark as well as their banker, and served the American mission throughout the war and after. The accounts, which enter debits and credits, are in two parts; one ends on April 28, when expenditures and receipts balanced at 562,071 l.t., and the other on June 10, when the balance was 1,503,250. Grand’s extended accounts, beginning on June 10, 1777, and ending on February 11, 1779, will be discussed in our next volume.
